              Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 1 of 22




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 SANTANDER CONSUMER USA, INC.,

                 Plaintiff,
                                                                    Civil Case No.:
         v.

 THE CITY OF SAN ANTONIO, ALANIS                                     5:21-cv-172
 WRECKER SERVICE, LLC AND
 ALEJANDRO ALANIS,

                 Defendants.

                                             COMPLAINT


        Santander Consumer USA, Inc., (“Santander”) alleges violations of 42 U.S.C §§ 1983 &

1988 by Defendants, The City of San Antonio (“San Antonio”), Alanis Wrecker Service, LLC

(“Wrecker”), and Alejandro Alanis (“Alanis,”) (together, the “Defendants”), and will show the

following:

                                       NATURE OF ACTION

        1.      San Antonio regularly seizes vehicles as part of its law enforcement activity, but

has no procedure for disposing of seized vehicles consistent with the basic due process

requirements for notice and a hearing required by the Fourteenth Amendment.

        2.      San Antonio also does not obtain a warrant or rely upon a valid exception to the

warrant requirement for any of its conduct beyond the initial seizure as required by the Fourth

Amendment. Instead, San Antonio employs the outdated and constitutionally unsound practice of

summarily turning over seized vehicles to Wrecker, which imposes an ex parte lien for various

charges. In this regard, it is San Antonio’s policy to enlist Wrecker to tow and store vehicles and

to allow Wrecker to lien and sell the vehicles to cover the costs of towing, storage, and other fees.



Plaintiff Santander Consumer USA, Inc.’s Original Petition                                 Page |1
               Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 2 of 22




          3.      San Antonio’s policies also run afoul of the Constitutional prohibition on

government impairment of obligations of private contracts. As part of its policy and joint enterprise

with Wrecker, San Antonio requires Wrecker to enforce a city impound ordinance1 that prevents

lienholders from exercising their contractual and state law rights to protect their collateral when a

vehicle has been seized and impounded by San Antonio.

          4.      Based upon the Ordinance, it is San Antonio’s policy to refuse to allow a lienholder

to recover a vehicle unless the lienholder can demonstrate that the underlying security agreement

has been in monetary default for more than 30 days, regardless of the lienholder’s contractual

agreement with the vehicle’s owner. For every day that this and other lienholder conditions are not

satisfied, San Antonio and Wrecker impose an ex parte storage lien that they claim takes priority

over and subordinates the prior-in-time lienholder’s lien.

          5.      The San Antonio Ordinance’s 30-day monetary default requirement is contrary to

state law and substantially impairs Santander’s rights under its security agreement contracts by

thwarting two key contractual rights:

                      a) the right to protect the collateral by removing it from impound without delay
                         or conditions; and

                      b) the right to maintain first-lien priority status.

          6.      San Antonio’s policy and practice of summarily turning over seized vehicles to

Wrecker is a joint enterprise under a written contract with Wrecker. Wrecker’s only power to

enforce these obligations—and only right to withhold possession of vehicles at all—derive from

the mantle of authority created by the San Antonio Ordinance and implemented by San Antonio

police. Wrecker benefits by using its control over seized vehicles to profit by selling the vehicles




1
    San Antonio, Texas, Code of Ordinances Ch. 19, Div. 3, §§19-51 et seq. (the “Ordinance”).


Plaintiff Santander Consumer USA, Inc.’s Original Petition                                      Page |2
              Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 3 of 22




or by conditioning release of the vehicles upon payment of money to Wrecker, a significant portion

of which is remitted to San Antonio. San Antonio benefits by obtaining Wrecker’s services as a

tow and impound provider free of charge, and by direct payment by Wrecker to San Antonio of

portions of the proceeds from the detention and sale of vehicles.

        7.      Attached to this Complaint as Schedule-A is a list of 31 vehicles in which Plaintiff

Santander has, or had prior to Defendants’ actions, a perfected lienholder’s property interest (the

“Vehicles” or generically, each “Vehicle”).            After seizing these Vehicles, San Antonio

unreasonably interfered with Santander’s rights in violation of the Fourth Amendment, afforded

no due process to Santander in violation of the Fourteenth Amendment, took the vehicles for its

own public purpose without compensation in violation of the Fifth Amendment, and refused to

return possession contrary to Santander’s contracts with its customers in violation of Article I,

Section 10, Clause 1 of the United States Constitution.

        8.      Instead, San Antonio summarily disposed of the Vehicles by giving each to

Wrecker as payment for the services that San Antonio contracted Wrecker to provide. Wrecker

accepted possession of each Vehicle from San Antonio as compensation for its services, asserted

an ex parte lien for those services, and insisted that Santander could not recover the Vehicles unless

it complied with all conditions imposed by San Antonio.

        9.      Defendants did not afford Santander the opportunity for a hearing, nor did

Defendants compensate Santander in any way.


                                  JURISDICTION AND VENUE

        10.     This is a declaratory judgment/civil rights action pursuant to 42 U.S.C. §§ 1983 and

1988 for deprivation of Santander’s rights secured by the Fourth, Fifth, and Fourteenth

Amendments to the United States Constitution, and Article I, Section 10, Clause 1 of the United



Plaintiff Santander Consumer USA, Inc.’s Original Petition                                  Page |3
              Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 4 of 22




States Constitution. Accordingly, jurisdiction is conferred on this Court by 28 U.S.C.

§§ 1343(a)(3) and 1343(a)(4), as well as 28 U.S.C. § 1331.

        11.     The remaining causes of action are appropriate pursuant to 28 U.S.C. § 1367 for

interrelated state law claims that arise from the occurrences giving rise to the federal claims, which

have a common nucleus of operative fact.

        12.     Venue lies in this Court pursuant to 28 U.S.C. § 1391, because Defendants reside

in this judicial district, and a substantial part of the events and omissions giving rise to Plaintiff’s

claims occurred in this judicial district.

                                               PARTIES

        13.     Plaintiff Santander is an Illinois corporation and the holder of a perfected security

interest in each of the vehicles described in Schedule-A.

        14.     Defendant San Antonio is a municipal corporation organized and existing under

laws of the state of Texas. San Antonio may be served, in accordance with Section 10 of its charter,

by serving the City Clerk, Tina J. Flores, at 114 W. Commerce, San Antonio, Texas 78205.

        15.     Defendant Wrecker is a Texas corporation engaged in the business of towing and

storing motor vehicles, which also operates under the assumed name “San Antonio Vehicle

Impound Facility.” Wrecker may be served through its registered agent, Alejandro L. Alanis, at

its registered address, 1035 Culebra Rd., San Antonio, Texas 78201, or wherever he may be

located.

        16.     Defendant Alejandro Linares Alanis is an individual resident of Bexar County,

Texas, is a Director and the President of Wrecker, and upon information and belief, is the person

responsible for setting the policies and practices of Wrecker. Defendant Alanis may be served at

his residence, 5118 Queen Bess Court, San Antonio, Texas 78228, or wherever he may be located.




Plaintiff Santander Consumer USA, Inc.’s Original Petition                                    Page |4
              Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 5 of 22




                                                FACTS

San Antonio and Wrecker’s policies, practices, and regular customs for the seizure,
detention, and disposition of vehicles

        17.     San Antonio carries out its essential functions through its own police, who, among

other things, seize vehicles for a variety of reasons ranging from alleged criminal infractions to

parking violations.

        18.     San Antonio delegates a portion of the performance of its essential functions to

Wrecker. Specifically, San Antonio police use Wrecker to tow, store, dispose of, and sell vehicles

seized by San Antonio police acting in the course of their duties as law enforcement officers.

        19.     Pursuant to this relationship, San Antonio exercises governmental authority to seize

vehicles.

        20.     Pursuant to the terms of San Antonio City Ordinance § 19-54(a)(3), San Antonio’s

regular policy is to prevent a lienholder from removing a seized vehicle from San Antonio’s control

unless the lienholder demonstrates that the underlying security agreement has been in monetary

default for at least 30 days.

        21.     Pursuant to the Ordinance, San Antonio’s regular policy is to deny a lienholder any

due process relative to the seizure and detention of vehicles on which those lienholders hold a valid

lien.

        22.     Pursuant to the Ordinance, San Antonio’s regular policy is to require payment of

Wrecker’s towing and storage fees by a lienholder before San Antonio will authorize release of a

seized vehicle to that lienholder.

        23.     Pursuant to the Ordinance, San Antonio’s regular policy is also to require a

lienholder to satisfy other conditions for release of seized vehicles, including providing non-




Plaintiff Santander Consumer USA, Inc.’s Original Petition                                 Page |5
              Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 6 of 22




monetary items of value to San Antonio and Wrecker, such as a release of liability, an indemnity,

a surety bond, and/or other arbitrary demands.

        24.     San Antonio extends the mantle of its authority to Wrecker to ensure that Wrecker

has a basis to claim that its seizure and detention of vehicles from lienholders is lawful and not an

act of theft, as it would be if Wrecker took the vehicle without police authority.

        25.     Wrecker is not paid money by San Antonio for its towing and storage services, but

instead, accepts the seized vehicles from San Antonio—vehicles San Antonio does not own—as

either partial or total payment for the towing and storage services Wrecker provides to San

Antonio.

        26.     Wrecker then impresses an ex parte lien for towing and storage fees, which it claims

supersedes any other persons’ rights in the vehicles.

        27.     After assessing an ex parte lien, Wrecker continues to assess daily storage charges

while refusing to return possession of the vehicles to any other person—even those with pre-

existing property rights in the vehicles—until its fees and charges are paid and until Wrecker and

San Antonio receive a release, indemnity, and surety bond (to which neither is entitled and for

which no consideration is given).

        28.     To effectuate disposal of a vehicle, Wrecker eventually forecloses on its purported

lien by selling the vehicle—which purportedly terminates the pre-existing lienholder’s interest—

and sharing the proceeds with San Antonio.

        29.     San Antonio benefits from granting the mantle of authority to control and dispose

of the vehicles to Wrecker, thereby relieving San Antonio of the burden and costs of preserving

the vehicles. Without Wrecker’s complicit conduct, San Antonio would be forced to store and

preserve vehicles following seizure.




Plaintiff Santander Consumer USA, Inc.’s Original Petition                                 Page |6
                Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 7 of 22




          30.    San Antonio benefits from Wrecker’s assertion of an ex parte lien on, and eventual

sale of, seized vehicles. Without Wrecker’s conduct, San Antonio would be forced to pay Wrecker

for the services Wrecker provides San Antonio by using money instead of the vehicles that were

seized.

          31.    San Antonio benefits from its joint activity with Wrecker in that San Antonio

receives a portion of all money derived from the joint enterprise, including from the sale of the

vehicles.

          32.    It is San Antonio and Wrecker’s regular policy and custom, in the course of the

above-described conduct, not to obtain a warrant for any of the following actions (for which no

valid exception to the warrant requirement exists):

    a) The initial seizure of the vehicle;

    b) The turnover of possession of the vehicle to Wrecker;

    c) The decision by San Antonio and/or Wrecker to continue to detain the vehicles after
       the initial reason for the seizure has passed;

    d) The demands by Wrecker and San Antonio for payment of money, and the demand
       that lienholders provide other things of value (such as a release, indemnity, and
       surety bond), in exchange for possession of the vehicle;

    e) The decision of Wrecker to assert an ex parte lien; and

    f) The eventual sale of the vehicle.

          33.    Even if the initial seizure of the vehicles in question were made under a valid

exception to the Fourth Amendment’s warrant requirement, a (possibly) valid initial warrantless

seizure does not justify any action San Antonio or Wrecker decides to take thereafter, as referenced

in ¶ 32(b-f) supra. Rather, San Antonio and Wrecker are required to obtain a warrant, or new

justification for a warrantless seizure, once the reasons for the (possibly valid) initial warrantless

seizure have dissipated.




Plaintiff Santander Consumer USA, Inc.’s Original Petition                                  Page |7
               Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 8 of 22




        34.      Furthermore, it is San Antonio and Wrecker’s regular policy and custom, in the

course of the above-described conduct, to provide neither any form of constitutionally adequate

notice, nor any hearing whatsoever, in relation to any of the following actions:

              a) The initial seizure of the vehicle;

              b) The turnover of possession of the vehicle to Wrecker;

              c) The decision by San Antonio and/or Wrecker to continue to detain the
                 vehicles after the initial reason for the seizure has passed;

              d) The demands by Wrecker and San Antonio for payment of money, and the
                 demand that lienholders provide other things of value (such as a release,
                 indemnity, and surety bond), in exchange for possession of the vehicle;

              e) The decision of Wrecker to assert an ex parte lien; and

              f) The eventual sale of the vehicle.

        35.      These actions, all taken in accordance with San Antonio and Wrecker’s regular

policies and customs for seizing and disposing of seized motor vehicles, violate the United States

Constitution Article I, Section 10, Clause 1, as well as the Fourth, Fifth, and Fourteenth

Amendments.

San Antonio seized the Vehicles in which Santander held a Constitutionally protected
interest, and gave those Vehicles to Wrecker for disposal

        36.      Wrecker actively and regularly towed and stored vehicles at the direction of San

Antonio police officers acting in the regular course of their duties as commissioned peace officers.

        37.      On or about the dates described in Schedule-A, San Antonio seized the Vehicles

and instructed Wrecker to tow each away from the roadway and store it at San Antonio’s direction.

        38.      On or before the dates described in Schedule-A, Santander held the first priority

security interest and lien that was duly recorded on the title to each of the Vehicles.

        39.      Santander did not, at any time, have physical possession or custody of the Vehicles.




Plaintiff Santander Consumer USA, Inc.’s Original Petition                                 Page |8
              Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 9 of 22




        40.     Santander had no involvement with or knowledge of the operation of the Vehicles

at the time each was seized by the San Antonio Police and/or Wrecker.

        41.     Santander became aware that San Antonio and Wrecker had seized the Vehicles

only after the seizure and possessory claim by Wrecker had allegedly attached.

        42.     Neither San Antonio nor Wrecker took any measure to afford Santander an

opportunity for a hearing relative to the seizure of the Vehicles, nor relative to the transfer of the

Vehicles to Wrecker, the demand for money or other things of value in exchange for possession

of the Vehicles, or the eventual disposal of the Vehicles and retention of the sale proceeds by

Wrecker and San Antonio.

        43.     Neither San Antonio nor Wrecker obtained a warrant, detention order, or other

judicial directive, either before or after the seizures of the Vehicles on Schedule-A, relative to the

seizures of the Vehicles or San Antonio and Wrecker’s subsequent actions relative to the Vehicles.

        44.     Wrecker sold the vehicle on the dates indicated in Schedule-A and retained the

proceeds and/or divided the proceeds with San Antonio.

        45.     San Antonio benefited from Wrecker’s conduct in that San Antonio was freed from

the cost and burden of preserving the Vehicles and obtained Wrecker’s services to clear the

roadway and store the Vehicles at no cost to San Antonio.

        46.     San Antonio benefited from the joint enterprise with Wrecker in that San Antonio

made money via its receipt of the proceeds from the sale of the Vehicles.

        47.     Wrecker possessed the Vehicles only by virtue of its relationship with San Antonio

and acted in concert with San Antonio to seize, detain, and dispose of the Vehicles. Wrecker had

no other right to remove the Vehicles from the roadway and hold them against anyone. Wrecker




Plaintiff Santander Consumer USA, Inc.’s Original Petition                                  Page |9
              Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 10 of 22




was, therefore, required to comply with the Constitution in relation to its seizure, detention, and

disposal of the Vehicles.

San Antonio and Wrecker’s conduct constituted unreasonable seizures of Santander’s
property in violation of the Fourth and Fourteenth Amendments

        48.     In determining to seize the Vehicles and place them under control of Wrecker, San

Antonio meaningfully interfered with constitutionally protected interests in the Vehicles.

        49.     In arranging to place the property of another (the Vehicles), into the possession of

Wrecker for purposes of disposing of the Vehicles, San Antonio meaningfully interfered with

constitutionally protected interests in the Vehicles.

        50.     San Antonio and Wrecker interfered with constitutionally protected interests in the

Vehicles through Wrecker’s continued detention of the Vehicles (and ultimate disposal by sale) to

secure payment of an alleged lien for towing and storage charges for alleged services Wrecker

rendered to San Antonio.

        51.     In detaining the Vehicles and demanding a release from liability, an indemnity, a

surety bond, and other valuable non-monetary consideration, all as conditions for the release of

possession of Vehicles to Santander, Wrecker and San Antonio meaningfully interfered with

Santander’s constitutionally protected interests in the Vehicles.

        52.     In detaining the Vehicles to secure payment of an alleged lien for towing and

storage charges for alleged services Wrecker rendered to San Antonio, and in ultimately selling

the Vehicles, Wrecker and San Antonio meaningfully interfered with Santander’s constitutionally

protected interests in the Vehicles while acting under color of law.

        53.     These meaningful interferences with constitutionally protected property interests in

the Vehicles by both San Antonio and Wrecker constituted seizures of the Vehicles under the




Plaintiff Santander Consumer USA, Inc.’s Original Petition                               P a g e | 10
              Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 11 of 22




Fourth Amendment to the United States Constitution, as incorporated by the Fourteenth

Amendment to the United States Constitution.

        54.     Defendants’ actions constituted multiple distinct seizures of the Vehicles: first, by

removing the Vehicles from the roadway; second, by placing them into the possession of Wrecker;

third, by continuing to detain the Vehicles while demanding money and non-monetary things of

value; fourth, by asserting an ex parte lien to secure payment of Wrecker’s alleged towing and

storage fees; and fifth, by threatening to sell, and by selling, the Vehicles.

        55.     Defendants were required to have separate justifications for each of the seizures not

accompanied by a warrant, or to obtain a warrant.

        56.     Defendants did not have a warrant or any other court order authorizing any of these

distinct seizures of the Vehicles.

        57.     There is no valid exception to the warrant requirement for San Antonio and

Wrecker’s conduct for any of these distinct seizures of the Vehicles.

        58.     In particular, there is no valid exception to the warrant requirement for turning over

possession of another person’s property (the Vehicles), nor for accepting possession of that

property, in lieu of payment for services.

        59.     There is also no valid exception to the warrant requirement for continuing to detain

a person’s property (the Vehicles) as collateral to secure payment of an ex parte lien.

        60.     There is also no valid exception to the warrant requirement for selling that person’s

property (the Vehicles) to foreclose on that ex parte lien.

        61.     Because none of the seizures was accompanied by any warrant, court order, or valid

exception to the warrant requirement, each distinct seizure was unreasonable in violation of the

Fourth Amendment to the United States Constitution.




Plaintiff Santander Consumer USA, Inc.’s Original Petition                                 P a g e | 11
              Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 12 of 22




San Antonio and Wrecker’s conduct constituted deprivation of Santander’s property
without due process of law in violation of the Fourteenth Amendment

        62.     San Antonio is required to comply with due process requirements and to provide

holders of property interests in vehicles, including Santander, with notice and an opportunity to be

heard before any deprivation of an interest in a seized vehicle.

        63.     San Antonio did not secure judicial review of its initial seizure of the Vehicles

either before or shortly after the initial seizure occurred.

        64.     San Antonio did not secure judicial review of its placement of the Vehicles into

Wrecker’s possession, either before or shortly after the seizure occurred.

        65.     San Antonio did not secure judicial review of its imposition of non-monetary

conditions on the release of the Vehicles to Santander’s possession, such as the requirement that

Santander prove that the underlying security agreement was in monetary default for at least 30

days, or that Santander provide a release, indemnity, or surety bond as a condition of release of the

Vehicles to Santander.

        66.     San Antonio did not secure judicial review of San Antonio and Wrecker’s

continued detention of the Vehicles (and ultimate disposal by sale) to secure payment of an alleged

ex parte lien for towing and storage fees relating to the services Wrecker performed for San

Antonio.

        67.     In delegating its essential governmental function of clearing the roadway to

Wrecker, San Antonio does not require Wrecker to provide procedural safeguards, such as notice

and opportunity to be heard, to interested parties prior to imposition of a lien on the towed vehicle

or the continued detention of the vehicle and accrual of storage charges.




Plaintiff Santander Consumer USA, Inc.’s Original Petition                                P a g e | 12
                Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 13 of 22




          68.     Because neither San Antonio nor Wrecker provided any procedure for review of

their actions by a neutral decisionmaker, neither provided Santander with constitutionally adequate

notice of those procedures.

          69.     The way Santander became aware of San Antonio and Wrecker’s seizure of the

Vehicles, as well as Wrecker’s continued possession of the Vehicles, did not constitute adequate

notice for the purposes of due process.

          70.     By not providing constitutionally adequate notice, nor any right to be heard before

a neutral decisionmaker regarding any of the aforementioned actions, San Antonio and Wrecker’s

actions deprived Santander of its property without due process of law in contravention of the

Fourteenth Amendment to the United States Constitution.

San Antonio’s ordinance, San Antonio’s turnover of the Vehicles to Wrecker as
compensation for the services Wrecker provided San Antonio, and San Antonio’s retention
of the proceeds of the sale of the Vehicles, all resulted in the taking of Santander’s property
for a public purpose without just compensation in violation of the Fifth Amendment

          71.     San Antonio’s essential government functions include seizure of vehicles through

its police for a variety of reasons.

          72.     San Antonio delegated a portion of the performance of that essential function to

Wrecker, who towed, stored, and detained the Vehicles at the request of the San Antonio police.

          73.     San Antonio compensated Wrecker, in whole or in part, by turning over possession

of the Vehicles to Wrecker, who lawfully possessed the Vehicles only by virtue of having obtained

them from San Antonio.

          74.     Wrecker accepted the Vehicles as compensation, in whole or in part, for the services

it provided to San Antonio, namely the towing and storage of the Vehicles that San Antonio had

seized.




Plaintiff Santander Consumer USA, Inc.’s Original Petition                                 P a g e | 13
              Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 14 of 22




        75.     San Antonio benefited by granting the mantle of its authority to control the Vehicles

to Wrecker by being relieved of the burden and costs of towing and storing the Vehicles, or of

compensating Wrecker for towing and storing the Vehicles. San Antonio further benefited by

Wrecker’s remission of a substantial portion of the proceeds of the sale of the Vehicles to San

Antonio.

        76.     San Antonio thereby took Santander’s interests in the Vehicles for public use.

        77.     By taking Santander’s private property for public use, without compensation to

Santander—indeed, facilitating Wrecker’s attempts to take more of Santander’s property, i.e. its

money, in exchange for the return of the Vehicles—San Antonio and Wrecker’s actions violated

the takings clause of the Fifth Amendment to the United States Constitution.

San Antonio’s ordinance substantially impairs Santander’s contract without
legitimate purpose

        78.     Santander’s liens in the Vehicles are based upon contracts (security agreements)

with the Vehicles’ owners.

        79.     Santander’s contracts ensure that Santander may preserve its first priority lien

interest in the Vehicles by immediately removing them from any governmental impound.

        80.      Santander’s contracts ensure that Santander may preserve its first priority lien

interest in the Vehicles by immediately removing the vehicle from any governmental impound so

that the Vehicles are not sold and Santander’s lien lost by such sale.

        81.     San Antonio’s Ordinance § 19-54 precludes a lienholder from asserting its right to

recover a vehicle based upon non-monetary default terms. San Antonio’s ordinance § 19-54

substantially impairs Santander’s contractual right to protect and preserve its interests in the

Vehicles by:




Plaintiff Santander Consumer USA, Inc.’s Original Petition                                P a g e | 14
              Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 15 of 22




                    a) destroying Santander’s right to remove a vehicle from impound by reason
                       of a non-monetary default; and

                    b) subordinating Santander’s prior in-time perfected lien to the lien by San
                       Antonio and Wrecker which increases in amount every day that Santander
                       is not permitted to exercise its non-monetary default right to recover its
                       Vehicles; and

                    c) destroying Santander’s lien by selling the Vehicles after refusing to permit
                       Santander to recover the Vehicles by exercising its non-monetary default
                       right to recover the Vehicles.

        82.     All these impairments undermine the central protections granted to Santander under

the contracts relating to each of the Vehicles.

        83.     All the impairments described interfere with the reasonable expectation of both the

Vehicles’ owners and Santander, as such protections benefit both the Vehicles’ owners and

Santander.

        84.     All the impairments described prevent Santander from safeguarding its rights in the

Vehicles.

        85.     The impairments serve no legitimate public purpose, as they violate Texas State

Law, which permits a lienholder to protect its vehicle collateral without having to prove existence

of a monetary default. See John Deloach Enterprises, Inc. v. Telhio Credit Union, 582 S.W.3d

590, 596.

        86.     The impairments are not reasonably related to any public purpose.

        87.     The impairments target lienholders, including Santander, for the inappropriate

purpose of delaying lienholders from recovering vehicles, including the Vehicles, so that San

Antonio and Wrecker can inflate the storage fees claim that they impress as a condition for release.

        88.     The impairments target lienholders, including Santander, for the inappropriate

purpose of delaying lienholders from recovering vehicles, including the Vehicles, so that San




Plaintiff Santander Consumer USA, Inc.’s Original Petition                               P a g e | 15
              Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 16 of 22




Antonio and Wrecker may increase the likelihood of selling vehicles, including the Vehicles, for

profit by taking the proceeds of such sale.

        89.     San Antonio and Wrecker, by their joint imposition of the impairments, violated

the Contracts Clause of Article I, Section 10, Clause 1, of the United Stated Constitution.


                                       CAUSES OF ACTION

                                               COUNT I
                  Violation of Civil Rights Pursuant to Title 42 U.S.C. § 1983
                      (Deprivation of Property by Unreasonable Seizure)
                   (Deprivation of Property Without Due Process of Law)
                       (Taking of Property Without Just Compensation)
                    (Substantial and Unjustified Impairment of Contract)

        90.     Santander is the holder of a constitutionally protected property interest in the

Vehicles.

        91.     Defendants acted under color of state law to deprive Santander of valuable property

interests and contract rights—namely (a) Santander’s lien interest in the vehicles; (b) Santander’s

money that Wrecker sought to force Santander to pay to Wrecker; (c) Santander’s right to

possession of the Vehicles; (d) Santander’s other valuable rights by seeking to force Santander to

provide a release, indemnity, and surety bond; and (e) Santander’s right to protect its security by

using its non-monetary default terms to recover the Vehicles—by seizing, detaining and disposal

of the Vehicles without providing any form of notice or hearing whereat Santander could protect

its interests, and without any compensation to Santander, and by insisting that Vehicles can be

recovered only upon demonstration of monetary default.

        92.     Defendants acted under color of law to seize Santander’s property, and such seizure

was unreasonable.




Plaintiff Santander Consumer USA, Inc.’s Original Petition                              P a g e | 16
               Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 17 of 22




        93.      Defendants acted under color of law to deprive Santander of its property without

due process of law.

        94.      Defendants acted under color of law to deprive Santander of its property for

government purposes without just compensation to Santander.

        95.      Defendants acted under color of law to substantially interfere with Santander’s

contracts for no significant and legitimate public purpose.

        96.      San Antonio and Wrecker knew or should have known that their actions violated

the Fourth, Fifth and Fourteenth Amendments to the United States Constitution and Article I,

Section 10, Clause 1, the Contract Clause.

        97.      As a direct and proximate result of San Antonio and Wrecker’s violation of

Santander’s constitutional rights, Santander has suffered damages based upon the lost value of the

Vehicles, loss of use of the Vehicles, the lost revenue stream from the retail installment contracts

associated with the Vehicles, and other damages. San Antonio provided a mantle of authority that

enhanced the power of Wrecker and was the moving force that allowed Wrecker to exercise control

over the Vehicles.

        98.      Santander is, therefore, entitled to relief under 42 U.S.C. § 1983.

        99.      The conduct taken by San Antonio and Wrecker in relation to the Vehicles was

taken in accordance with San Antonio and Wrecker’s standard policy and/or custom for the

handling and disposal of seized vehicles.

        100.     The official decisions attributable to Wrecker were attributable to Alejandro Alanis,

who dictated Wrecker’s standard policy and/or custom in relation to the handling and disposal of

seized vehicles obtained from San Antonio.




Plaintiff Santander Consumer USA, Inc.’s Original Petition                                 P a g e | 17
                 Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 18 of 22




          101.     The failure by San Antonio and Wrecker policy makers to properly train or

supervise subordinates regarding the process due in conjunction with the seizure, detention and

assertion of charges and liens against vehicles—as made clear by numerous Court decisions

confirming well settled rules of law—amounts to deliberate indifference to the rights of persons

who have interests in vehicles that are seized, detained, subjected to charges, and liened by

Wrecker after seizure by San Antonio.

          102.     But for San Antonio and Wrecker’s deprivational policy, decisions, practices, and

failures above described, Santander would have had the right to recover and would have recovered

the Vehicles without delay or with minimal delay by reason of measures that preserve legitimate

interests but are less intrusive than continued detention of the Vehicles; without incurring liability

for or loss due to towing and storage charges impressed ex parte; and without incurring liability

for or loss due to further storage charges accruing daily and without loss of lien priority to the

claim asserted by Wrecker against the Vehicles and without loss of the Vehicles by sale.

                                               COUNT II
                                   Violation of Texas Constitution
                      (Deprivation Of Property Without Due Process Of Law)
                              (Deprivation By Unreasonable Seizure)
                       (Deprivation Of Property Without Just Compensation)
                       (Substantial And Unjustified Impairment Of Contract)

          103.     San Antonio and Wrecker’s actions, as recounted above, also violate the

corresponding protection of the Texas State Constitution set forth in Article I, Sections 19, 9, 16

and 17.

                                              COUNT III
                                          Declaratory Relief

          104.     An actual controversy has arisen and now exists between Santander and Defendants

warranting declaratory relief pursuant to 28 U.S.C. 2201.



Plaintiff Santander Consumer USA, Inc.’s Original Petition                                 P a g e | 18
                 Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 19 of 22




          105.     Santander seeks a declaration that Defendants’ conduct and policies evidenced by

San Antonio’s Ordinance, Ch. 19, Div. 3, §§19-51 et seq. is unconstitutional, as is the Ordinance

itself.

          106.     Defendants assert that their conduct is constitutional.

          107.     Santander seeks a declaration that San Antonio and Wrecker’s assertion of claims

against the Vehicles are null and void as are all actions by San Antonio and Wrecker to exert

control over the Vehicles after the initial seizure.

          108.     Santander seeks a declaration that the violations of the United States Constitution

herein described occurring by reason of San Antonio’s and Wrecker’s actions relative to the

Vehicles are chargeable to San Antonio, Wrecker, and Alejandro Alanis, jointly and severally.

          109.     Santander seeks a declaration that San Antonio, Wrecker, and Alejandro Alanis are

liable to Santander pursuant to 42 U.S.C. 1983 and 42 U.S.C. 1988 for all damages and attorney’s

fees suffered and incurred by Santander.

          110.     Santander seeks a declaration that, to the extent Defendants seek to rely on any

provisions of local law to justify the above-described actions, those laws are unconstitutional.

                                                COUNT V
                                             Conversion
                                (As Against Wrecker and Alanis Only)

          111.     Wrecker exercised wrongful dominion and control over the Vehicles be refusing to

release the Vehicles to Santander and/or by selling the Vehicles.

          112.     Alejandro Alanis directly controls the actions of Wrecker, specifically, in

converting the Vehicles.

          113.     Santander has suffered damages for lost value, loss of use, depreciation, and other

actual damages as a result of Wrecker and Alejandro Alanis’s conduct.



Plaintiff Santander Consumer USA, Inc.’s Original Petition                                 P a g e | 19
               Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 20 of 22




        114.     The actions of Wrecker and Alejandro Alanis in refusing to release the Vehicles

unless Santander complied with Wrecker’s demands, and in selling the Vehicles without notice

required Santander to litigate this issue, thereby entitling Santander to recover its attorneys’ fees

as consequential damages of Wrecker and Alejandro Alanis’s actions.

        115.     Wrecker and Alejandro Alanis’s actions warrant punitive damages because such

conduct continued despite direct state court authorities condemning such conduct.

                                      PRAYERS FOR RELIEF

        Accordingly, Santander requests that this Court:

            A. Grant judgment in favor of Santander and against Defendants on all causes
               of action asserted herein;

            B. Declare that Defendants violated Santander’s rights under the Fourth, Fifth
               and Fourteenth Amendments of the United States Constitution and Article
               I, Section 10, Clause 1, of the United States Constitution;

            C. Declare unconstitutional, in violation of the Fourth and Fourteenth
               Amendments to the United States Constitution, San Antonio’s policy and/or
               custom of effectuating the governmental purpose of clearing motor vehicles
               from the roadway by compensating tow operators with the property of
               others—namely, other persons’ motor vehicles—and permanently enjoin
               such practices;

            D. Declare unconstitutional San Antonio’s policy and/or custom of placing
               other person’s motor vehicles into the possession of third-party tow
               operators, with no preexisting interest in those vehicles, without just
               compensation and without providing notice or an opportunity to be heard
               before a neutral decision maker regarding the propriety of San Antonio’s
               actions in disposing of those vehicles and permanently enjoin such
               practices;

            E. Declare unconstitutional, in violation of Article I, Section 10, Clause 1, of
               the United Stated Constitution the restriction of a lienholder rights set forth
               in San Antonio’s Ordinance 19-54;

            F. Permanently enjoin Wrecker from detaining possession of motor vehicles it
               obtains as a result of its relationship with government entities, including San
               Antonio, without providing notice and a hearing where persons with
               protectable interests may challenge Wrecker’s actions, and permanently




Plaintiff Santander Consumer USA, Inc.’s Original Petition                                 P a g e | 20
             Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 21 of 22




                enjoin restriction on lienholder rights to recover vehicles upon non-
                monetary default;

            G. Award Santander actual and nominal damages against all Defendants,
               jointly and severally;

            H. Award Santander the cost of prosecuting this action together with attorney’s
               fees pursuant to 42 U.S.C. §1988;

            I. Award compensatory damages, consequential damages, punitive damages,
               costs, and attorneys’ fees against San Antonio, Wrecker and Alejandro
               Alanis, jointly and severally, and in favor of Santander;

            J. Declare any reliance by Defendants on local law inconsistent with the
               within-described constitutional rights, and therefore declare any such state
               or local law, to the extent determined applicable, to be unconstitutional as
               applied; and

            K. Award such other and different relief that the Court, in the exercise of its
               discretion, deems just and proper.


Dated: February 24, 2021

                                                      Respectfully submitted,
                                                      New & Hall PLLC



                                                      Everett New
                                                        Texas Bar No. 24046518
                                                        enew@newhallpllc.com
                                                      Peter C. Hall
                                                         Texas Bar No. 24044224
                                                         peter@newhallpllc.com
                                                      100 N. Central Expy., Ste. 402
                                                      Richardson, Texas 75080
                                                      (972) 645-0110

                                                      Counsel for Plaintiff




Plaintiff Santander Consumer USA, Inc.’s Original Petition                              P a g e | 21
                                                             Case 5:21-cv-00172 Document 1 Filed 02/24/21 Page 22 of 22
                                                                                                          Schedule A

                                                                               SAN ANTONIO VEHICLE IMPOUND FACILITY - SANTANDER VEHICLE SALES
        Vehicle                    VIN                Customer           Sale Date               Purchaser               Sale Amount       Towing Fees   Other Fees   Storage Start   Days Stored    Est. Storage Fees     Est. Excess Owed
    2017 Dodge Ram          1C6RR6LT3HS629460      Magdelena Cortez      3/20/2019    City of San Antonio (police use)      $1.00*        $     175.00   $    50.00    12/6/2018         104        $          2,476.60
    2011 Ford Escape        1FMCUODG1BKC50939       Jeanette Pineda      10/19/2019        Sergio Espara Roque           $      875.00    $     175.00   $    50.00    12/4/2018         319        $         7,131.35    $               -
2017 Dodge Grand Caravan    2C4RDGCG7HR689923        Gaeta Porfiria       2/6/2019            V.A. Auto Sales            $     6,200.00   $     175.00   $    50.00   12/14/2018          54        $         1,394.10    $          4,805.90
 20113 Ford Mustang GT      1ZVBP8CF0D5206184        Robert Garcia       2/20/2019            Parra Autoplex             $     4,100.00   $     175.00   $    50.00   11/30/2018          82        $         2,000.30    $          2,099.70
     2017 Fiat 500X         ZFBCFXCBXHP613332       Roberto Tijerina                    No Sale Receipt in Record                                                      4/21/2019
   2018 Dodge Charger       2C3CDXBG0JH289371       Luz Constancio                      No Sale Receipt in Record                                                       5/4/2019
 2018 Mitsubishi Mirage     ML32A3HJ3JH009043       Jennifer Puente                     No Sale Receipt in Record                                                      4/20/2019
    2018 Ford Escape        1FMCUOGD6JUA84194       Antonio Garcia                      No Sale Receipt in Record                                                       4/7/2019
  2018 Jeep Renegade        ZACCJABB1JPH80990        Liliana Munro                      No Sale Receipt in Record                                                      3/26/2019
  2014 Dodge Avenger        1C3CDZAG7EN219876      Belinda Martinez      5/22/2019            Gilbert Campa              $     4,400.00   $     175.00   $    50.00    4/3/2019           49        $         1,285.85    $          3,114.15
  2018 Jeep Renegade        ZACCJABB3JPH23237       Yolanda Ahuyon                      No Sale Receipt in Record
  2018 Jeep Renegade        ZACCJABB9JPH08483         Lauren Seals                      No Sale Receipt in Record
   2018 Dodge Charger       2C3CDXBG4JH257703      Katherine Goertz                     No Sale Receipt in Record
    2012 Chrysler 300       2C3CCACG8CH307942         Jose Medina        3/14/2019    City of San Antonio (police use)       $1.00**      $     175.00   $    50.00    10/4/2018         161        $         3,710.65
 2012 Jeep Liberty Sport    1C4PJLAKXCW159302         David Jones                       No Sale Receipt in Record
  2008 Mercedes Benz        WDDGF54X78F076847     Myesha Funderburk      6/19/2019            MSM US Auto                $     2,550.00   $     175.00   $    50.00    3/7/2019          104        $         2,476.60    $             73.40
   2019 Jeep Cherokee        1C4PJLCB8KD325792     Chelsea Barragan      6/12/2019             Juan Cordova              $     5,300.00   $     175.00   $    50.00    2/13/2019         119        $         2,801.35    $          2,498.65
    2011 Honda Pilot        SFNYF4H23BB101634       Jose Jimenez, Jr.    2/16/2019          John Wayne Allen             $     5,900.00   $     175.00   $    50.00   12/30/2018          48        $         1,264.20    $          4,635.80
     2013 Kia Forte         KNAFU4A20D5694281     Nathaniel Gonzales     2/27/2019         Yousef Abdel Kareem           $     2,900.00   $     175.00   $    50.00    11/2/2018         117        $         2,758.05    $           141.95
  2018 Jeep Renegade        ZACCJABB7JPH23046    William Wayne Stevens                  No Sale Receipt in Record
  2019 Dodge Ram 1500       1C6SRFKT2KN515975         Jack Brooks        7/10/2019            V.A. Auto Sales            $    22,500.00   $     175.00   $    50.00    4/2/2019           99        $         2,368.35    $        20,131.65
     2015 Honda Fit         3HGGK5H52FM717190      Amanda Longoria       6/12/2019            Parra Autoplex             $     2,300.00   $     175.00   $    50.00    3/26/2018         443        $         9,815.95    $               -
   2019 Jeep Cherokee       1C4PJLCB7KD248946       Sydney Franklin      6/12/2019              Rusel Felts              $    10,700.00   $     175.00   $    50.00    2/25/2019         107        $         2,541.55    $          8,158.45
  2018 Jeep Renegade         ZACCJABB1JPJ10482      Dominae Savere       2/27/2019            Pablo Gonzalez             $     3,500.00   $     175.00   $    50.00    1/15/2019          43        $         1,155.95    $          2,344.05
  2016 Chevrolet Sonic      1G1JC5SH9G4179520        Olga Angeles         3/6/2019         Yousef Abdel Kareem           $     4,300.00   $     175.00   $    50.00    1/20/2019          45        $         1,199.25    $          3,100.75
 2016 Chevrolet Equinox     2GNALCEK7G6348765       Melissa Briones      7/17/2019          Kameran Mawlood              $     8,000.00   $     175.00   $    50.00   12/16/2018         213        $         4,836.45    $          3,163.55
   2018 Dodge Journey       3C4PDCAB3JT447155          Issac Woo         2/27/2019         Heibal Naghdi Sobbi           $     7,700.00   $     175.00   $    50.00    1/15/2019          43        $         1,155.95    $          6,544.05
    2015 Chrylser 200       1C3CCCBG5FN581818       Jennifer Villareal    1/9/2019       Martha Veronica Deleon          $     2,100.00   $     175.00   $    50.00   11/14/2018          56        $         1,437.40    $           662.60
         TOTAL                                                                                                          $ 131,450.00                                                                                      $        99,597.65
                                                                                                                    *Actual value - $26,750                                                                               Total proceeds plus
                                                                                                                   ** Actual Value - $11,375
                                                                                                                                                                                                                          $38,123 for vehicles
                                          VEHICLES CURRENTLY DETAINED                                                                                                                                                       "sold" to police
        Vehicle                    VIN                Customer        Impound Date                Value
  2017 Nissan Maxima        1N4AA6AP8HC376770        John Mooso        12/11/2020               $14,375.00
    2014 Ford Escape        1FMCU0J95EUD08680       Eduardo Salazar      12/17/2020             $7,975.00
2020 Mitsubishi Outlander    JA4AD3A32LJ000996       Joe Hernandez       12/25/2020             $16,800.00
